HULL, District Judge,
dissenting.
In my opinion, the Administrative Law Judge [ALJ] improperly rejected the opinion of Makatura’s treating psychiatrist, Faid Sabet, M.D., based upon the finding that he gave a maximum residual functional capacity assessment “without providing objective clinical, diagnostic and/or laboratory findings to support them.” The rationale contained in Blankenship v. Bowen, 874 F.2d 1116 (6th Cir.1989), in regard to the relative imprecision of the psychiatric *340methodology should have been followed. Specifically, Blankenship teaches:
[W]hen mental illness is the basis of a disability claim, clinical and laboratory data may consist of the diagnosis and observations of professionals trained in the field of psychopathology. The report of a psychiatrist should not be rejected simply because of the relative imprecision of the psychiatric methodology or the absence of substantial documentation, unless there are other reasons to question the diagnostic techniques. (citations omitted).
Id. at 1121.
The ALJ properly did not rely on the evaluations completed by Drs. Semmelman and Haskins, who were non-examining physicians, to reject the opinion of Dr. Sabet. In fact, the ALJ never cited them by name in his opinion, but referred to them only as “the state agency’s psychological consultants.” Neither of these physicians questioned Dr. Sabet’s diagnostic techniques.
The ALJ also did not cite the hearing testimony of Dr. Daniel Schwied, a non-examining psychiatrist, to discount the opinion of Dr. Sabet. Athough Dr. Schwied found that the plaintiff’s restrictions were less than those given by Dr. Sabet, he never questioned the diagnostic techniques of Dr. Sabet. Instead, he testified that the diagnosis by Dr. Sabet of major depression, was a better diagnosis than that of K Felker, Ph.D., whose diagnosis was dysthymic disorder with anxiety based upon a consultative psychological evaluation in August of 1995. The ALJ did not cite Dr. Schwied’s name in his decision but referred to him only as “a medical expert, who is Board-certified in psychiatry as of the date of this hearing.”
Obviously, after observing and treating Makatura during 15 office visits from March 28, 1996, to August 21, 1997, Dr. Sabet had a valid basis for his diagnosis and his evaluation of the plaintiff’s maximum residual functional capacity. Dr. Sa-bet’s notes and his letter dated September 4, 1997, which indicates that Makatura suffers from a treatment resistant severe major depressive disorder accompanied by panic disorder, clearly establish evidence of acute psychological problems. Therefore, as Makatura’s treating physician, his diagnosis and opinion that the plaintiff was disabled should have been accorded great weight, and the findings of the ALJ to the contrary were not supported by substantial evidence.
Accordingly, I dissent from the majority’s decision in this case.